FILED
                             NOT FOR PUBLICATION                             JUL 1 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DON M. HOGAN; LINDA M. HOGAN,                    Nos. 10-35534,
                                                      10-35536
               Plaintiffs - Appellants,
                                                 D.C. Nos. 6:10-cv-06027-HO,
  v.                                                       6:10-cv-06028-HO

NW TRUST SERVICES, INC.; et al.,
                                                 MEMORANDUM *
               Defendants - Appellees.



                    Appeals from the United States District Court
                              for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       In these consolidated appeals, Don M. Hogan and Linda M. Hogan appeal

pro se from the district court judgments dismissing their actions arising out of two

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. King v. California, 784 F.2d 910, 912 (9th Cir. 1986). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed appellants’ Truth in Lending Act

(“TILA”) claim seeking damages as time-barred because their actions were not

filed within one year of the alleged violations. See 15 U.S.C. § 1640(e) (an action

for damages must be brought within one year of the alleged violation).

      The district court properly dismissed appellants’ TILA claim seeking

rescission because appellants did not allege the ability to tender the proceeds of the

loan. See Yamamoto v. Bank of N.Y., 329 F.3d 1167, 1171 (9th Cir. 2003) (“[I]n

applying TILA, a trial judge has the discretion to condition rescission on tender by

the borrower of the property he had received from the lender.” (citation, internal

quotation marks and alteration omitted)).

      The district court properly dismissed appellants’ Real Estate Settlement

Procedures Act claim as time-barred because appellants brought it more than one

year after the alleged violation. See 12 U.S.C. § 2607 (prohibition against

kickbacks and unearned fees); 12 U.S.C. § 2614 (proscribing a one-year statute of

limitations for violations of § 2607).

      Contrary to appellants’ contention, the district court did not abuse its

discretion by concluding that equitable tolling did not apply to the federal causes

of action because appellants did not allege facts suggesting that the alleged

violations could not have been discovered by a reasonable plaintiff when they


                                            2                                    10-35534
occurred. See Leong v. Potter, 347 F.3d 1117, 1121 (9th Cir. 2003) (decision to

apply equitable tolling reviewed for an abuse of discretion).

      Appellants’ remaining contentions are unpersuasive.

      We do not consider arguments and allegations raised for the first time on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Halligan & Associates’ motions to dismiss the appeals are denied as moot.

      AFFIRMED.




                                          3                                  10-35534